Name: Commission Regulation (EEC) No 3371/90 of 23 November 1990 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 11 . 90 Official Journal of the European Communities No L 326/39 COMMISSION REGULATION (EEC) No 3371/90 of 23 November 1990 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds this should be adjusted to take account of the abovemen ­ tioned amendment ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 31 17/90 (2), and in particular Article 17 (4) thereof, Whereas Council Regulation (EEC) No 3116/90 f) amen ­ ding Annex I ' to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (4), as last amended by Regulation (EEC) No 3274/90 (*), provides for a subdi ­ vision for powdered unflavoured yoghourts ; Whereas Commission Regulation (EEC) No 3846/87 (6), as last amended by Regulation (EEC) No 3236/90 0, esta ­ blishes an agricultural product nomenclature for export refunds on the basis of the tariff nomenclature ; whereas HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 3846/87, in sector 10, headings 'ex 0403 10' to '0403 10 39' are hereby replaced by headings 'ex 0403 10' to '0403 10 36' in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 November 1990. For the Commission Ray MAC SHARRY Member of the Commission f) OJ No L 148, 28 . 6 . 1968, p. 13 . 0 OJ No L 303, 31 . 10 . 1990, p . 5 . (3) OJ No L 303, 31 . 10. 1990, p . 1 . 0 OJ No L 256, 7. 9 . 1987, p . 1 . (Ã  OJ No L 315, 15 . 11 . 1990, p . 2. (6) OJ No L 366, 24. 12. 1987, p . 1 . O OJ No L 310, 9. 11 . 1990, p. 16 . No L 326/40 Official Journal of the European Communities 24. 11 . 90 ANNEX CN code Description Product code ex 0403 10  Yoghurt :   Not flavoured or containing added fruit nuts or cocoa :  In powder, granules or other solid forms :  -   Not containing added sugar or other sweetening matter, with a fat content by weight (2) : 0403 10 02      Not exceeding 1,5 % 0403 10 02 000 0403 10 04      Exceeding 1,5 % but not exceeding 27 % :  Not exceeding 1 1 % 0403 10 04 200 l  Exceeding 1 1 % but not exceeding 1 7 % 0403 10 04 300  Exceeding 17 % but not exceeding 25 % 0403 10 04 500 l  Exceeding 25 % 0403 10 04 900 0403 10 06      Exceeding 27 %     Other, of a fat content by weight (4) : 0403 10 06 000 0403 10 12      Not exceeding 1,5 % 0403 10 12 000 0403 10 14      Exceeding 1,5 % but not exceeding 27 % I  Not exceeding 11 % 0403 10 14 200 l  Exceeding 11 % but not exceeding 17 % 0403 10 14 300 l  Exceeding 17 % but not exceeding 25 % 0403 10 14 500 I  Exceeding 25 % 0403 10 14 900 0403 10 16      Exceeding 27 %    Other :     Not containing added sugar or other sweetening matter, of a fat content by weight (') : 0403 10 16 000 0403 10 22      Not exceeding 3 % :  Not exceeding 1,5 % 0403 10 22 100  Exceeding 1,5 % 0403 10 22 300 0403 10 24      Exceeding 3 % but not exceeding 6 % 0403 10 24 000 0403 10 26 _____ Exceeding 6 % : _ _ _ _ Other, of a fat content by weight (4) : 0403 10 26 000 0403 10 32      Not exceeding 3 % : l  Not exceeding 1,5 % 0403 10 32 100 l  Exceeding 1,5 % 0403 10 32 300 0403 10 34      Exceeding 3 % but not exceeding 6 % 0403 10 34 000 0403 10 36 _____ Exceeding 6 % 0403 10 36 000